Case 1:17-cv-00335-JAO-KJM Document 71 Filed 12/20/18 Page 1 of 4           PageID #: 461




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   VENICE PI, LLC, LHF            )              Civil No. 17-00335 JAO-KJM
   PRODUCTIONS, INC., ME2         )
   PRODUCTIONS, INC., AND         )              ORDER WITHDRAWING THE
   BODYGUARD PRODUCTIONS,         )              OCTOBER 9, 2018 ORDER TO SHOW
   INC.,                          )              CAUSE AND GRANTING
                                  )              PLAINTIFFS LEAVE TO FILE A
                   Plaintiffs,    )              THIRD AMENDED COMPLAINT
                                  )
        vs.                       )
                                  )
   DOE 1 d/b/a/ POPCORN-          )
   TIME.TO, ET AL.,               )
                                  )
                   Defendants.    )
   _______________________________)

               ORDER WITHDRAWING THE OCTOBER 9, 2018
            ORDER TO SHOW CAUSE AND GRANTING PLAINTIFFS
              LEAVE TO FILE A THIRD AMENDED COMPLAINT

        On September 28, 2018, Plaintiffs Venice PI, LLC, LHF Productions, Inc.,

  ME2 Productions, Inc., and Bodyguard Productions, Inc. (collectively, “Plaintiffs”)

  requested an extension of time to serve process for an additional 365 days

  retroactively from January 11, 2018, the previously extended deadline this Court

  set for service on August 22, 2017. See ECF Nos. 11, 66. Plaintiffs asserted that

  they had obtained evidence that Defendant Doe 1, the individual behind popcorn-

  time.to, resides outside of the United States. Plaintiffs thus contended that they

  required more time to serve Defendant Doe 1 overseas through the Hague Service
Case 1:17-cv-00335-JAO-KJM Document 71 Filed 12/20/18 Page 2 of 4           PageID #: 462




  Convention, as the date to serve the Second Amended Complaint had expired on

  January 11, 2018. See ECF No. 12.

        On October 9, 2018, this Court issued an Order to Show Cause, explaining

  that the facts alleged in the Second Amended Complaint (“SAC”) were insufficient

  to establish joinder in this action. See ECF No. 70. The Court ordered Plaintiffs to

  show cause why the district court should not dismiss without prejudice Defendant

  Doe 1 from this action or sever the claims against Defendant Doe 1 pursuant to

  Federal Rule of Civil Procedure 21. Id. Plaintiffs filed their Response to the Order

  to Show Cause on November 5, 2018 (“Response”). See ECF No. 70. Based upon

  the Response, the Court withdraws the Order to Show Cause.

        Notwithstanding the withdrawal, the Court notes that the SAC does not

  allege any facts regarding Defendant Doe 1. In addition, Plaintiffs allege new facts

  in their Response that were not alleged in the SAC. The Court thus grants

  Plaintiffs leave to file a Third Amended Complaint; however, Plaintiffs must: (1)

  incorporate all the facts in the Response not alleged in the SAC that are sufficient

  to support joinder and jurisdiction in the Third Amended Complaint; (2) add any

  and all defendants Plaintiffs seek to join in this action in the Third Amended

  Complaint; and (3) promptly take all necessary steps to serve the Third Amended

  Complaint on all defendants named in the Third Amended Complaint.




                                            2
Case 1:17-cv-00335-JAO-KJM Document 71 Filed 12/20/18 Page 3 of 4           PageID #: 463




        The Court cautions Plaintiffs that further extensions or leave to amend the

  complaint will not likely be granted absent exceptional circumstances. See Foman

  v. Davis, 371 U.S. 178, 182 (1962) (holding that liberality in granting leave to

  amend must be restrained by a court’s consideration of a number of factors,

  including “undue delay, bad faith or dilatory motive on the part of the movant,

  repeated failure to cure deficiencies by amendments previously allowed, undue

  prejudice to the opposing party by virtue of allowance of the amendment, [and]

  futility of amendment.”); see also Millar v. Bay Area Rapid Transit Dist., 236 F.

  Supp. 2d 1110, 1113 (N.D. Cal. 2002) (listing in addition to the Foman factors,

  “the impact on judicial economy, judicial resources and the Court’s ability to

  manage cases and control its dockets” as factors supporting denial of leave to

  amend).

        The original complaint in this action was filed over a year ago, and a Rule

  16 Scheduling Conference has yet to be scheduled in this case. The Court strongly

  encourages Plaintiffs to move forward expeditiously in prosecuting their case.

  Plaintiffs shall file their Third Amended Complaint no later than January 3, 2019.

        IT IS SO ORDERED.




                                            3
Case 1:17-cv-00335-JAO-KJM Document 71 Filed 12/20/18 Page 4 of 4   PageID #: 464




        DATED: Honolulu, Hawai’i, December 20, 2018.


                                  /S/ Kenneth J. Mansfield
                                 Kenneth J. Mansfield
                                 United States Magistrate Judge




  Civil No. 17-00335 JAO-KJM; Venice PI, LLC, et al. v. Doe 1, et al.; ORDER
  WITHDRAWING THE OCTOBER 9, 2018 ORDER TO SHOW CAUSE AND GRANTING
  PLAINTIFFS LEAVE TO FILE A THIRD AMENDED COMPLAINT




                                        4
